        Case 1:20-cv-04816-TCB Document 29 Filed 02/24/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 HEALTHIER CHOICES
 MANAGEMENT CORP.,

                    Plaintiff,
                                               Case No. 1:20-cv-04816-TCB
        v.

 PHILIP MORRIS USA, INC. and PHILIP
 MORRIS PRODUCTS S.A.,

                    Defendants.


                         NOTICE OF APPEARANCE

      Michael C. Gretchen, Esq. hereby enters his appearance and joins Henry D.

Fellows, Jr., Esq. of the law firm Fellows LaBriola LLP as counsel of record for

Defendant Philip Morris Products S.A. in the above-styled action.

      Respectfully submitted this 24th day of February, 2021.

                                      FELLOWS LABRIOLA LLP

                                      s/Michael C. Gretchen
                                      Henry D. Fellows, Jr.
                                      Georgia Bar No. 257825
                                      Michael C. Gretchen
                                      Georgia Bar No. 522171
                                      Suite 2300, South Tower
                                      225 Peachtree Street, NE
                                      Atlanta, Georgia 30303
                                      Phone: 404-586-9200

                                        1
Case 1:20-cv-04816-TCB Document 29 Filed 02/24/21 Page 2 of 3




                           hfellows@fellab.com
                           mgretchen@fellab.com

                           Attorneys for Defendant Philip Morris
                           Products S.A.




                             2
         Case 1:20-cv-04816-TCB Document 29 Filed 02/24/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

       This is to certify that on this day I served the foregoing by using the Court’s

CM/ECF system, which will send notice of the filing to all counsel authorized to

receive it.

       This 24th day of February, 2021.

                                       s/Michael C. Gretchen
                                       Michael C. Gretchen




                                          3
